           Case 2:16-cv-06619-JS Document 73 Filed 05/29/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 PAMELA PENDLETON, et al.                       :         CIVIL ACTION
                                                :
    v.                                          :         No. 16-6619
                                                :
 JEVS HUMAN SERVICES, INC., et al.              :

                                          ORDER

         AND NOW, this 29th day of May, 2020, upon consideration of Defendants JEVS Human

Services, Inc. and Jewish Employment & Vocational Service, Inc. d/b/a JEVS Human Services’

Motion for Summary Judgment, and the briefing on the Motion, and following a July 26, 2018,

oral argument on the Motion, and for the reasons stated in the accompanying Memorandum, it is

ORDERED the Motion (Document 48) is GRANTED. Judgment is entered in favor of Defendants

on all claims in the First Amended Complaint.

         The Clerk of Court is DIRECTED to mark this case CLOSED.



                                                         BY THE COURT:



                                                         /s/ Juan R. Sánchez
                                                         Juan R. Sánchez, C.J.
